Citation Nr: 1547432	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a right arm disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to July 1977.  He had additional military reserve service until May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for a spine disability and entitlement to an increased rating for a right ankle disability, to include scarring, have been raised by the record at the July 2015 hearing and in a December 2008 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for eye and right arm disabilities are REMANDED to the AOJ.


FINDING OF FACT

Residuals of a head injury were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2009.  

The notice requirements pertinent to the issue addressed in this decision on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment reports, Social Security Administration (SSA) records, a May 2009 SSA report that no additional records are available, and statements and testimony in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

The Board finds that there is no credible evidence of a head injury during active service and that a VA examination or etiology opinion is not required.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (VA examination not required to when there is no credible evidence establishing an event, injury, or disease in service).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.


Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Head injuries are not diseases for presumptive service connection purposes.  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that he has residuals of a head injury as a result of active service.  He testified that he sustained a head injury in a December 1976 motor vehicle accident with loss consciousness.  He reported that he was not wearing a seat belt and that he slammed into the passenger's side of the car when he hit a tree.  He testified that he woke up in the hospital and that he did not even remember having an accident.  He stated that he had headaches and that the December 1976 accident was the only time he was ever hit in the head.

Private treatment records show that the Veteran sustained injuries to the right wrist and ankle in December 1976.  The hospital and emergency room reports noted he was admitted after an automobile accident with injuries to the wrist and leg with no loss of consciousness.  No injuries to the head were noted on a report of physical examination. 

The service treatment records include a June 1974 report of medical history noting the Veteran reported having had a head injury and that he denied having frequent or severe headaches.  The examiner commented he report he had sustained a concussion in approximately 1970 and that there was no evidence of hospitalization and no sequela.  A June 1974 examination revealed a normal clinical evaluation of the head.  A May 1975 report noted the Veteran was treated for a left cheek laceration after being hit on the left side of the face.  The examiner noted there was minimal local swelling.  In reports of medical history dated in February and June 1977 the Veteran denied having had frequent or severe headaches, a head injury, or periods of unconsciousness.  Separation examinations in February and June 1977 revealed normal clinical evaluations of the head.  

Private hospital records dated in September 1979 noted the Veteran sustained a compound comminuted fracture of the distal right tibia and multiple superficial facial abrasions and lacerations in a motorcycle accident.  It was noted there was no history suggestive of a previous head problem.  X-ray studies revealed a normal skull series.  

Based upon the evidence of record, the Board finds that residuals of a head injury were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence of a chronic head injury residual having existed at the time of the Veteran's entrance into active service.  The private hospital reports and service treatment records in this case are negative for any indication of a head injury or loss of consciousness as a result of the Veteran's December 1976 motor vehicle accident.  In fact, in his own reports of medical history dated in February and June 1977 the Veteran denied having had headaches, a head injury, or periods of unconsciousness.  Although the September 1979 private treatment report noted he sustained injuries including to the face in a motorcycle accident, the Veteran does not contend, and the evidence does not indicate, that accident occurred as a result of a service-connected disability.  

The Veteran's statements as to having a head injury during service are found to be not credible due to bias and inconsistency with other evidence.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Board finds that service treatment records and the private hospital treatment records contemporaneous to the Veteran's December 1976 motor vehicle accident in this case are persuasive that he had no head injury during or as a result of service and had no loss of consciousness, as he has alleged in this claim.  

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service or a service-connected disability are complex etiological questions of the type of medical matters which laypersons are not competent to provide, the Veteran's statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether a claimed disability is the type of disability for which a lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to this matter and he is not competent to provide a diagnosis or an etiology opinion.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  
ORDER

Entitlement to service connection for the residuals of a head injury is denied.


REMAND

The Board finds additional action is required as to the remaining issues on appeal prior to appellate review.  The Veteran contends that he has an eye disability as a result of service.  He testified that he began having eye problems in approximately 1982 and that he first received treatment in 1993.  The treatment reports associated with his treatment in 1993 are not included in the available record and his claim has not been addressed by a VA examination.  The service medical records include a July 1975 eye clinic consultation report noting right eye edema of unknown etiology.  In a February 1977 report of medical history, the Veteran noted having had eye trouble, but no additional comments were provided.  

The Veteran also contends that he has a right arm disability as a result of a fall caused by his service-connected right ankle disability.  In a November 2008 claim, he asserted that he had numerous falls and had re-injured his right arm.  He testified in July 2015 that he sustained a right biceps rupture in a fall in his garage in 2008 and that he received VA treatment approximately six weeks after the injury.  VA treatment records dated in May 2008 show he reported that he believed he had injured his right biceps muscles the previous year.  A July 2008 X-ray examination report noted mild degenerative arthritis in the acromioclavicular and glenohumeral joints, without other significant bone joint or soft tissue abnormality.  Although an August 2009 VA examination noted he reported having sustained a right arm/shoulder injury in 2008 and provided a diagnosis of right biceps rupture, no opinion was provided as to whether the present disability was proximately due to a fall caused by any service-connected disability.  Therefore, the Board finds that further action is required for adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide records of his treatment for an eye disability beginning in 1992 or to provide information and authorization sufficient to allow for additional VA assistance in obtaining any records of that treatment.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

3.  Schedule the Veteran for a VA eye examination.  The examiner must review the available record, including a July 1975 service report showing right eye edema, and must note that review in the report.  The examiner should diagnose all eye disabilities.  For each eye disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that eye disability was present in service or is etiologically related to active service.  All necessary examinations, studies, or testing should be accomplished.

4.  Schedule the Veteran for a VA examination to address whether it is at least as likely as not (50 percent or greater probability) that he has a present right arm disability that is proximately due to a service-connected disability, including as a result of a fall or falls due to a service-connected disability.  The examiner must review the available record and must note that review in the report.  All necessary examinations, studies, or testing should be accomplished.

5.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


